— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grújales, J.), rendered April 23, 1982, convicting him of criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court did not abuse its discretion in refusing to order disclosure or production of the confidential informant involved in the undercover purchase of a controlled substance from the defendant (see, People v Goggins, 34 NY2d 163, 169, 173, cert denied 419 US 1012; People v Martinez, 79 AD2d 661, affd 54 NY2d 723; People v Gilmore, 106 AD2d 399). The defendant’s other contentions are not properly before us inas*674much as we previously denied the defendant’s application for leave to appeal from an order denying vacatur of the judgment of conviction. Mollen, P. J., Lazer, Kunzeman and Kooper, JJ., concur.